SERVICE AGREEMENT This Agreement is entered into as of , between , a (the "Service Provider") and MBSC Securities Corporation, a New York corporation ("MBSC"). The Service Provider provides administrative services comprised of recordkeeping, reporting and processing services (the "Administrative Services") to qualified employee benefit plans (the "Plans"). Administrative Services for each Plan include processing and transfer arrangements for the investment and reinvestment of Plan assets in investment media specified by an investment adviser, sponsor or administrative committee of the Plan (a "Plan Representative") generally upon the direction of Plan beneficiaries (the "Participants"). The Administrative Services are provided by the Service Provider under service agreements with various Plans. The Service Provider and MBSC desire to facilitate the purchase and redemption of shares (the “Shares”) of the Funds (those registered investment companies managed, advised, sub-advised or administered by one or more affiliates of MBSC that are identified on Schedule A attached hereto) on behalf of the Plans and their Participants through one account in each Fund (an "Account") to be maintained of record by the Service Provider as nominee of the Plans, subject to the terms and conditions of this Agreement. Accordingly, the parties hereto agree as follows: 1. Performance of Services . The Service Provider agrees to perform the administrative services and functions specified in Schedule B attached hereto (the “Services”) with respect to Shares owned by Plans and included in the Accounts. 2. Operational Matters . a. Operating Procedures. The Service Provider intends to clear trades for Fund Shares through, and make use of, the National Securities Clearing Corporation’s (“NSCC’s”) Fund/Serv and, in connection therewith, agrees to follow and comply with the procedures, terms and conditions set forth in the operating procedures set forth in Exhibit A hereto, as supplemented or amended from time to time by the mutual agreement of the parties hereto (the “Operating Procedures”). b. Late Trading Procedures. The Service Provider represents that it has adopted, and will at all times during the term of this Agreement maintain, reasonable and appropriate procedures (“Late Trading Procedures”) designed to ensure that any and all instructions received by the Service Provider from Participants or Plan Representatives on a day that the New York Stock Exchange or the Fund’s transfer agent is open for business (“Business Day”) which are to be treated as received prior to the close of trading on such Business Day (currently 4:00 p.m. Eastern Time) on the New York Stock Exchange or as at such earlier times at which such Fund’s 1 03/13 net asset value is calculated as specified in the Fund’s prospectus (“Close of Trading”) have been received by the Service Provider prior to the Close of Trading on such Business Day and were not modified after the Close of Trading, and that all such instructions received from Participants or Plan Representatives, but not rescinded, by the Close of Trading, were communicated to MBSC or its designee for the Business Day. Each transmission of Share orders by the Service Provider shall constitute a representation by the Service Provider that such orders are accurate and complete and are pursuant to instructions received from Participants or Plan Representatives in accordance with the preceding sentence. c. Anti-Money Laundering Program Procedures. The Service Provider represents and warrants that, to the extent required by applicable law, it has adopted policies and procedures to comply with all applicable anti-money laundering, customer identification, suspicious activity, currency transaction reporting and similar laws and regulations including the Bank Secrecy Act, as amended by the USA PATRIOT Act, and the regulations thereunder, and National Association of Securities Dealers (“NASD”) Rule 3011. The Service Provider also represents and warrants that it will not purchase or sell Shares on behalf of any person on the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Assets Control (“OFAC”), or other similar governmental lists, or in contravention of any OFAC maintained sanctions program. The Service Provider agrees to share information with the Fund for purposes of ascertaining whether a suspicious activity report (“SAR”) is warranted with respect to any suspicious transaction involving Shares, provided that neither the Service Provider nor the Fund is the subject of the SAR. The Clearing Agent, if required to maintain an anti-money laundering program, also represents and warrants that it has filed the requisite certification with the Financial Crimes Enforcement Network (“FinCEN”) to allow the Service Provider to share information pursuant to Section 314(b) of the USA PATRIOT Act. 3. Participant Information and Imposition of Trading Restrictions . a. Agreement to Provide Information . Service Provider agrees to provide the Fund promptly upon written request, but not later than 10 business days from the written request, a unique identifying number (which shall be the taxpayer identification number (“TIN”), if known), of any or all Participants who have purchased, redeemed, transferred or exchanged Shares held through an Account with Service Provider and the amount, date, name or other identifier of any investment professional(s) associated with Participants or the Account (if known), and transaction type (purchase, redemption, transfer or exchange) of every purchase, redemption, transfer or exchange of Shares. To the extent practicable, the format for any transaction information provided to the Fund should be consistent with the NSCC Standardized Data Reporting Format. b. Period Covered by the Request . Requests must set forth a specific period, not to exceed 90 days from the date of the request, for which transaction information is sought. The Fund may request transaction data older than 90 days from the date of the request as it deems necessary to investigate compliance with policies established by the Fund for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Fund. 2 03/13 c. The Service Provider agrees to use best efforts to determine, promptly upon request of the Fund, but not later than 10 days after the request, whether any person that holds Shares through the Service Provider is an “indirect intermediary” as defined in Rule 22c-2 under the Investment Company Act of 1940, as amended (the “1940 Act”) (an “Indirect Intermediary”), and upon further request of the Fund, (i) provide or arrange to have provided the information set forth in Section (3)(a) of this Agreement regarding Participants who hold an account with an Indirect Intermediary; or (ii) restrict or prohibit the Indirect Intermediary from purchasing Shares on behalf of itself or other persons. d. MBSC and the Fund each agrees not to use the information received under this Section 3 for marketing or any other similar purpose without the prior written consent of the Service Provider. e. Agreement to Restrict Trading . Service Provider agrees, within 5 days of receipt of a request, to execute written instructions from the Fund to restrict or prohibit further purchases or exchanges of Shares by a Participant that has been identified by the Fund as having engaged in transactions of the Fund’s Shares (directly or indirectly through the Service Provider’s Account) that violate policies established by the Fund for the purpose of eliminating or reducing any dilution of the value of the outstanding Shares issued by the Fund. f. Form of Instructions . Instructions provided to the Service Provider will include a unique identifying number (which shall be the TIN, if known), and the specific restriction(s) to be executed. If the TIN is not known, the instructions will include an equivalent identifying number of the Participants or accounts or other agreed upon information to which the instructions relate. g. Confirmation by Service Provider . Service Provider must provide written confirmation to the Fund that instructions have been executed. Service Provider agrees to provide confirmation as soon as reasonably practicable, but not later than ten (10) business days after the instructions have been executed. h. Definitions . For purposes of this Section 3: The term “Fund” includes the Fund’s principal underwriter and transfer agent. The term does not include any “excepted funds” as defined in SEC Rule 22c-2(b) under the 1940 Act. The term “Shares” means the interests of Participants corresponding to the redeemable securities of record issued by the Fund under the 1940 Act that are held by the Service Provider. The term “written” includes electronic writings and facsimile transmissions. 4. Maintenance of Records .
